In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                          Filed: January 7, 2016

* * * * * * * * * * * * * *                            *
LINDA HUTSON,                                          *
                                                       *         No. 14-117V
                  Petitioner,                          *
                                                       *
v.                                                     *         Special Master Roth
                                                       *
SECRETARY OF HEALTH                                    *         Attorneys’ Fees and Costs
AND HUMAN SERVICES,                                    *
                                                       *
                  Respondent.                          *
                                                       *
* * * * * * * * * * * * * *                            *

Ronald C. Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for petitioner.
Michael P. Milmoe, U.S. Department of Justice, Washington, DC, for respondent.

                            ATTORNEYS’ FEES AND COSTS DECISION1

        On August 17, 2015, the Chief Special Master entered a decision awarding damages.
This case was transferred to the undersigned on October 21, 2015. Petitioner filed her
Application for Attorneys’ Fees and Costs (“Application”) on December 15, 2015. Respondent
did not file a response or raise an objection by January 4, 2016, as required by Vaccine Rule
20(b)(1).

        The application detailed attorneys’ fees in this case totaling $19,953.50. In accordance
with General Order #9, the Counsel of record also incurred $1,643.01 in litigation expenses, and
the petitioner incurred no litigation expenses.

        The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C. §
300 aa-15(e). Based on the reasonableness of petitioner’s request and respondent’s counsel’s
lack of objection to petitioner’s counsel’s fee request, the undersigned GRANTS petitioner’s
motion for approval and payment of attorneys’ fees and costs.


1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case, the undersigned
intends to post this decision on the website of the United States Court of Federal Claims, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17, 2002). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by that party: (1) that
is a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes medical
files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine
Rule 18(b). Otherwise, the entire decision will be available to the public. Id.
         Accordingly, an award should be made as follows:

                      in the form of a check jointly payable to petitioner and Ronald C. Homer in
                      the amount of $21,596.51.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.2

          IT IS SO ORDERED.

                                                        s/Mindy Michaels Roth
                                                        Mindy Michaels Roth
                                                        Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice renouncing the
right to seek review.
                                                          2